 

AMENDED AND RESTATED CONSULTING AGREEMENT

 

This Amended and Restated Consulting Agreement (the “Agreement”) is made and
entered into this 9th day of March 2018 by and between Peach Management, LLC
(hereinafter referred to as “Peach” or the “Consultant”) and, Green Spirit
Industries Inc. and its subsidiaries (hereinafter referred to as the “Company”).
The parties entered into that prior Consulting Agreement, dated January 1, 2018,
and the parties not wish to amend and restate that agreement in its entirety as
provided below.

 

WHEREAS, the Company desires to engage Consultant as a consultant and in
connection therewith to provide certain consulting services related to the
Company’s business and Consultant is willing to be engaged by the Company as a
consultant and to provide such services, on the terms and conditions set forth
below; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:

 

1. CONSULTING

 

The Company hereby retains Peach as an independent contractor; and Peach does
hereby accept its position as an independent contractor to the Company, upon the
terms and conditions hereinafter set forth.

 

2. DUTIES AND OBLIGATIONS:

 

2.1 The Company hereby engages Consultant to perform the services relating to
the business of the  Company, including, but not limited to the services listed
below (the “Services”)

 

a. Assist the Company with daily management, operations and administration; b.
Assist the Company in the creation, preparation and drafting of investor
presentations; c. Advancing and promoting the growth and success of the Company;
d. Assist the Company with research, acquisition and development of new sites or
businesses; and e. Assist the Company with inventory selection and management.

 

2.2 The parties hereto acknowledge and agree that the Services to be provided
are in the nature of advisory services only, and the Consultant does not have
any ability to obligate or bind the  Company in any respect.

 

2.3 The Consultant represents that it has the skills necessary to perform the
Services hereunder.  Consultant agrees to perform the services in a skillful and
professional manner that is consistent  with the Company’s policies and
procedures. Consultant further agrees that in providing the  Services, it shall
comply, in all respects, with instructions given by the Company.

 

3. COMPENSATION

 

In consideration of the Services to be rendered by Consultant hereunder, the
Company agrees to pay Peach an amount of $25,000 per month, payable in
accordance with the Company’s standard practices.

 

   

 

 

4. MEETING EXPENSES AND COSTS

 

Consultant shall be entitled to prompt reimbursement by the Company for all
reasonable ordinary and necessary for travel (and when traveling), cell phone,
supplies, fuel ($200 per month), entertainment, and other expenses incurred by
Consultant during the term of this Agreement, in the performance of his duties
and responsibilities under this Agreement; provided, that Consultant shall
obtain prior pre-approval from the Company for such expenses.

 

5. COMPANY’S DUTIES AND OBLIGATIONS

 

The Company shall have the following duties and obligations under this
Agreement:

 

5.1 Cooperate fully and timely with Peach in order to enable Peach to perform
its obligations under this Agreement.

 

5.2 The Company will act diligently and promptly in reviewing materials
submitted to it from time to time by Peach and inform Peach of any inaccuracies
of which it is aware contained therein prior to the dissemination of such
materials.

 

5.3 Give full disclosure of all material facts or information concerning the
Company to Peach and update such information on a timely basis.

 

6. NONDISCLOSURE

 

Consultant recognizes and acknowledges that by reason of Consultant’s retention
by and service to the Company before, during and, if applicable, after the Term
(as defined below), Consultant will have access to certain confidential and
proprietary information relating to the Company’s business, which may include,
but is not limited to, trade secrets, trade “know-how,” product development
techniques and plans, formulas, customer lists and addresses, financing
services, funding programs, cost and pricing information, marketing and sales
techniques, strategy and programs, computer programs and software and financial
information (collectively referred to as “Confidential Information”). Consultant
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and Consultant covenants that it will not, and will take all
reasonable efforts to ensure that its officers, directors, employees and agents
do not, unless expressly authorized in writing by the Company, at any time
during the Term (or any renewal Term) use any Confidential Information or
divulge or disclose any Confidential Information to any person or entity except
in connection with the performance of Consultant’s duties for the Company and in
a manner consistent with the Company’s policies regarding Confidential
Information. Consultant also covenants that at any time after the termination of
this Agreement, directly or indirectly, it will not, and will take all
reasonable efforts to ensure that its officers, directors, employees and agents
do not, use any Confidential Information or divulge or disclose any Confidential
Information to any person or entity, unless such information is in the public
domain through no fault of Consultant or except when required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with jurisdiction to order Consultant to divulge, disclose
or make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Consultant’s possession during the Term (or any renewal Term)
shall remain the property of the Company. Except as required in the performance
of Consultant’s duties for the Company, or unless expressly authorized in
writing by the Company, the Consultant, its officers, directors, employees and
agents shall not remove any Confidential Information from the Company’s
premises, except in connection with the performance of Consultant’s duties for
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Upon termination of this Agreement, the Consultant
agrees to return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Consultant’s possession.

 

   

 

 

7. INDEPENDENT CONTRACTOR

 

It is understood and agreed that this Agreement does not create any relationship
of association, partnership or joint venture between the parties, nor constitute
either party as the agent or legal representative of the other for any purpose
whatsoever; and the relationship of Consultant to the Company for all purposes
shall be one of independent contractor. Neither party shall have any right or
authority to create any obligation or responsibility, express or implied, on
behalf or in the name of the other, or to bind the other in any manner
whatsoever.

 

8. INDEMNIFICATION

 

Consultant will indemnify the Company and hold it harmless from and against all
claims, damages, losses and expenses, including court costs and reasonable fees
and expenses of attorneys, expert witnesses and other professionals, arising out
of or resulting from: (a) any action by a third party against the Company that
is based on any claim that any Services performed by Consultant under this
Agreement, or their results, infringe a patent, copyright or other proprietary
right, misappropriate a trade secret or breach an agreement; (b) any action by a
third party that is based on any negligent act or omission or willful conduct of
Consultant and which results in: (i) any damage or destruction to tangible or
intangible property (including computer programs and data) or any loss of use
resulting from the performance by the Consultant of the Services; or (ii) any
violation by the Consultant of any statute, law, ordinance or regulation; and
(c) the Consultant’s failure to provide the Services in a manner that is
consistent with the policies and procedures of the Company.

 

9. TERM

 

Subject to the provisions for termination hereinafter provided, the term of this
Agreement shall commence on the date hereof (the “Effective Date”) and shall
continue on a month to month basis (the “Term”) unless either party provides the
other party with written notice of its intention not to continue this Agreement
at least 30 days prior to the termination date.

 

Change of Control. If following a Change of Control (defined below),
Contractor’s engagement is terminated without Cause or voluntarily terminated by
Contractor, Contractor shall be entitled to receive, in lieu of any payment
under paragraph 4, a lump sum payment in the amount determined as follows: the
product of (a) the then-current monthly consulting fee and (b) twenty-four (24);
such payment to be made within 3 business days of the date of such Change of
Control.

 

For purposes of this Agreement, the term “Change of Control” means the
occurrence of one or more of the following events:

 

(a) the closing of a merger or consolidation of the Company with any corporation
or other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by renaming outstanding securities or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation;

 

   

 

 

(b) a change in ownership of the Company through a transaction or series of
transactions, such that any person or entity is or becomes the beneficial owner,
directly or indirectly, of stock or other securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding stock
or other securities;

 

(c) the closing of any agreement for the sale or disposition of all or
substantially all of the Company’s assets; or

 

(d) a transfer of all or substantially all of the Company’s assets pursuant to a
partnership or joint venture agreement where the Company’s resulting interest is
or becomes 50% or less.

 

10. MISCELLANEOUS





 

10.1. Notices. Any notice or other communication required or permitted to be
given hereunder shall  be in writing, and shall be deemed to have been duly
given when delivered personally or sent by  registered or certified mail, return
receipt request, postage prepaid to the parties hereto at their  addresses
indicated hereinafter. Either party may change his or its address for the
purpose of this  paragraph by written notice similarly given.     10.2 Entire
Agreement. This Agreement represents the entire agreement between the Parties in
 relation to its subject matter and supersedes and voids all prior agreements
between such Parties  relation to such subject matter.     10.3 Amendment of
Agreement. This Agreement may be altered or amended, in whole or in part, only
 in writing signed by both parties.     10.4 Waiver. No waiver of any breach or
condition of its Agreement shall be deemed to be a waiver of  any other
subsequent breach or condition, whether of alike or different nature, unless
such shall  be signed by the person making such waivers and/or which so provides
by its terms.     10.5 Captions. The captions appearing in this Agreement are
inserted as matter of convenience and for  reference and in no way affect this
Agreement, define, limit or describe its scope or any of its  provisions.    
10.6 Situs. This Agreement shall be governed by and construed in accordance with
the laws of the  State of Texas, without reference to the conflict of Laws
provisions thereof.     10.7 Benefits; Assignment. This Agreement shall inure to
the benefit of and be binding upon the  parties hereto, their successors and
permitted assigns. This Agreement may not be assigned by  either party without
the written consent of the other party.     10.8 Currency. In all instances,
references to monies used in this Agreement shall be deemed to be  United States
dollars.

 

This Agreement may be executed in counterpart via email and/or by fax
transmission, with each counterpart being deemed an original.

 

[SIGNATURE PAGE FOLLOWS]

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

Green Spirit Industries Inc.

 

By:     Date:  _____________ Title: CEO     Name: Les Ball      

 

CONFIRMED AND AGREED

 

Peach Management, LLC

 

By:       Christian Briggs, Manager  

 

   

 

 

